DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 is confusing in that it now recites the first and second side surfaces as defining the peaks of the tines (see lines 13 and 14 of claim 1).  However, each of the tines was previously described as having a rounded peak between a pair of tapered sides (see lines 7 and 8 of claim 1).  It is unclear 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 10-13, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Myerson (Des. 659,916) in view of Ring (5,741,036), Mitton (Des. 292,261), and Fidler (2015/0048637).
 	The Design patent to Myerson shows a scooper capable of handling certain waste material comprising a handle having a recessed neck portion near its connection to the scoop body (see Figs. 1, 2, and 4).  The scoop body includes a plurality of evenly spaced parallel tines curved along their length which extend from the front edge to the rear wall of the scoop.  As best shown in Figures 5 and 6, the tapered cross-section of the tines include flat bottoms that are aligned to form the flat bottom surface of the scoop.  None of the drawing Figures of the Myerson patent clearly shows a cross bar extending across the tines or the tines as having a rounded top peak as called for in claim 1.
 	However, Ring shows a pet waste scoop assembly comprising a set of evenly spaced tines (16) each having a rounded top peak (40) flanked by downwardly tapered sidewalls (see Fig. 1A).
 	Further, the Design patent to Mitton shows a scoop comprising a plurality of evenly spaced, flat-bottomed tines (see Fig. 4) and a pair of crossbars that also have flat bottom surfaces (see Fig. 3).  As 
 	Also, the Fidler publication shows a waste scoop comprising a plurality of evenly spaced tines (9) and a reinforcing cross bar (7) extending across the tines at approximately the deepest part of the scoop thereby equally dividing the plurality of tines into a first forward tine area and a second rearward tine area (see Fig. 2).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form each of Myerson’s tines with an upper rounded peak positioned between tapered sides, similar to that shown in the Ring patent, in order to allow the tines to easily slide through litter while preventing accumulation on the upper surface thereof and better remove material from a flat surface such as a flat-bottomed litter box.  It also would have been obvious to provide a cross bar extending from one side of the scoop to the opposite side at the deepest part of the scoop, similar to the bar (7) shown in the Fidler publication, in order to reinforce the set of tines and maintain the even spacing throughout their lengths.  The resulting bottom surface of the crossbar could obviously be formed flat and parallel with the plane in which the tine peaks are located, as taught by Mitton, in order to create a symmetric design with a flat bottom that could efficiently remove material from a flat surface.
 	Regarding claim 2, as best shown in Figure 4 of the Ring patent, the front edge of the resulting scoop suggested above could obviously be curved in a convex shape in order to better access corners or corners of a litter box.
	In regard to claims 3 and 6, the Myerson Design patent shows a downwardly oriented protrusion and a small recess at the free proximal end of the handle as shown in phantom lines in Figure 1.  Such protrusion and recess are well known in art and provide a stop or rest against which a user’s hand or fingers could engage when gripping the handle.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-8, and 10-13 have been considered but are moot because the new ground of rejection does not rely on the Wendling reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Instead, the Design patent to Mitton has been added for its teach of a flat-bottomed crossbar that lies parallel to the peaks of the tines as best shown in Figure 4 of the Mitton patent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3652                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
4/28/2021